          Case 1:17-cv-02596-RCL Document 34 Filed 12/11/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NATIONAL IMMIGRATION PROJECT
 OF THE NATIONAL LAWYERS GUILD

                                Plaintiff,



                           v.


 U.S. IMMIGRATION AND CUSTOMS                                   Civil Action No. 1:17-cv-2596-RCL
 ENFORCEMENT, et al.,


                                Defendants.




                                PLAINTIFF’S STATUS REPORT

       Plaintiff National Immigration Project of the National Lawyers Guild (“Plaintiff”)

provides this status report in accordance with this Court’s Minute Order of November 21, 2019,

after having attempted to confer with defendants U.S. Immigration and Customs Enforcement

(“ICE”) and United States Department of Homeland Security (“DHS”) (collectively,
“Defendants”) and receiving no response.

       In the parties’ last joint status report (Dkt. 31), submitted on November 20, 2019, ICE

agreed that, by December 6, 2019 (last Friday), it would (1) make another production of

documents with fewer redactions to address outstanding redaction concerns and (2) distribute a

revised Vaughn index to resolve omissions from its previous Vaughn index. This agreed

deadline came and went with no response from Defendants.

       That is not a new thing in this case, which Plaintiff filed two years ago. As evidenced by

the six previous joint status reports in this case, dating back to June 18, 2018, Plaintiff has
          Case 1:17-cv-02596-RCL Document 34 Filed 12/11/19 Page 2 of 2




attempted to work informally with the Defendants to narrow the issues and focus the case for this

Court. This cooperative process, now littered with the Defendants’ trail of broken self-imposed

deadlines, has failed.

       Accordingly, Plaintiff requests that this Court now set Defendants’ schedule, imposing an

expeditious deadline for the government (1) to produce documents with fewer redactions and (2)

provide a completed Vaughn index. Plaintiff further requests that the Court direct Defendants to

inform the Court when they have complied with the court-imposed deadlines (or, if they fail to

comply, to explain their failure to the Court).




Dated: December 11, 2019

                                                      Respectfully Submitted,




                                                       /s/ Kayla Davis
                                                      C. Kevin Marshall, DC Bar No. 476266
                                                      ckmarshall@jonesday.com
                                                      Kayla Davis, DC Bar No. 176873
                                                      kayladavis@jonesday.com
                                                      JONES DAY
                                                      51 Louisiana Ave N.W.
                                                      Washington, D.C. 20001
                                                      Telephone: +1.202.879.3939
                                                       Facsimile: +1.202.626.1700


                                                      Attorneys for Plaintiff




                                                  2
